Citation Nr: 1430168	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right hip and groin disability.

2.  Entitlement to service connection for a right lower extremity disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from September 2003 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was scheduled to testify at a Travel Board hearing in May 2014.  However, he failed to appear for that hearing, and the record does not contain any further statements from the Veteran explaining his absence or requested a new hearing date.  Therefore, his hearing requested is considered withdrawn and the Board will adjudicate the Veteran's claims.

The issue of entitlement to service connection for a right lower extremity condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Myositis and myalgia was diagnosed during service in March 2008, and the Veteran continued to experience right hip and groin pain through his separation in April 2008 and a post-service VA examination in June 2008.


CONCLUSION OF LAW

The criteria for service connection for myositis and myalgia of the right hip and groin have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

In December 2007 and January 2008, during service, the Veteran complained of a 15-month history of pain in the right hip and right groin areas.  On examination, he was very tender to palpation in the right inguinal area.  An ultrasound of the groin and an x-ray of the hip revealed no abnormalities.  During his February 2008 separation examination, he reported continued pain in the hip, as well as numbness in the hip and groin.  In March 2008, examination revealed spasms of the right hip iliopsoas and gluteus medius muscles.  He was ultimately diagnosed with myalgia and myositis.  After his discharge, a May 2008 VA examination noted decreased right hip range of motion due to pain.  The examiner diagnosed "groin/hip pain."

The Veteran's hip and groin problems clearly manifested during his period of active service.  Moreover, his diagnoses of myositis and myalgia were rendered shortly before he filed his current claim for benefits.  The Board finds that these diagnoses, although rendered in service, are also sufficient to establish the "current disability" element for service connection.  That is, the March 2008 diagnoses, when viewed collectively with the May 2008 VA examination documenting continued groin and hip pain, indicate that the Veteran had myositis and myalgia at the time he filed his claim for benefits.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Because the evidence also shows that the Veteran has experienced symptoms of myositis and myalgia of the right hip and groin in service and continuously thereafter, service connection for that condition is warranted.  See 38 C.F.R. § 3.303(a) (service connection connotes many factors but basically it means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service). 

ORDER

Service connection for myositis and myalgia of the right hip and groin is granted.


REMAND

In his substantive appeal dated in February 2012, the Veteran stated that since separating form service he had continued to be treated for a right lower extremity disorder by both VA and civilian physicians.  The RO thereafter obtained his VA treatment records.  However, no efforts were undertaken to obtain the Veteran's records from his civilian physicians.  This should be accomplished on remand.

As the case must be remanded for the above reason, updated VA treatment records should be obtained.  The Veteran should also be afforded an additional VA examination, as described below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since November 2010.

2.  Ask the Veteran to identify all private medical care providers that have treated him for his right lower extremity since April 2008.  Then, attempt to obtain all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his right lower extremity.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify all current right lower extremity disorders found to be present, to include any neuropathy, radiculopathy, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right lower extremity disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right lower extremity disorder was caused by the Veteran's degenerative disc disease of the lumbar spine.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right lower extremity disorder was aggravated by the Veteran's degenerative disc disease of the lumbar spine.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


